FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JESUS MARTIN RUIZ-OCHOA,                         No. 07-74787

               Petitioner,                        Agency No. A096-107-794

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jesus Martin Ruiz-Ochoa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order finding him removable. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
under 8 U.S.C. § 1252. We review de novo whether a petitioner’s right to counsel

was violated. Mendoza-Mazariegos v. Mukasey, 509 F.3d 1074, 1079 (9th Cir.

2007). We deny the petition for review.

       Ruiz-Ochoa was not denied his right to counsel because he knowingly and

voluntarily waived his right to counsel when he affirmatively asked the IJ to

proceed with his bond determination without counsel after the IJ had offered to

continue his hearing for a third time in order to secure counsel. See Biwot v.

Gonzales, 403 F.3d 1094, 1100 (9th Cir. 2005) (“[A]n alien cannot appear pro se

without a knowing a voluntary waiver of the right to counsel.”).

       PETITION FOR REVIEW DENIED.




NHY/Research                              2                                      07-74787